In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), entered January 28, 2008, which denied that branch of his motion which was for post-note of issue discovery.
Ordered that the order is reversed, on the facts and in the exercise of discretion, without costs or disbursements, and that branch of the plaintiffs motion which was for post-note of issue discovery is granted.
Upon the particular circumstances of this case it was an improvident exercise of discretion to deny that branch of the plaintiffs motion which was for post-note of issue discovery (see 22 NYCRR 202.21 [d]). Skelos, J.P., Miller, Carni and Chambers, JJ., concur.